Citation Nr: 0212427	
Decision Date: 09/18/02    Archive Date: 09/26/02

DOCKET NO.  00-15 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for right ear hearing loss.

(The issue of entitlement to service connection for residuals 
of a left Achilles tendon injury will be the subject of a 
later decision.)


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. N. Romero, Associate Counsel


INTRODUCTION

The veteran in this case served on active duty from July 1981 
to November 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  In that decision, the RO found 
that the veteran had not submitted new and material evidence 
sufficient to reopen her claim seeking entitlement to service 
connection for right ear hearing loss.  The veteran has 
perfected a timely appeal with respect to this issue.

The Board will undertake additional development of the issue 
of entitlement to service connection for residuals of a left 
Achilles tendon injury pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).  When development is completed, the 
Board will provide notice of the development as required by 
Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 20.903.)  After giving 
the notice and reviewing the veteran's and/or her 
representative's response, the Board will prepare a separate 
decision addressing the merits of this issue.


FINDINGS OF FACT

1.  An unappealed RO decision in January 1995 denied the 
veteran's claim of entitlement to service connection for 
right ear hearing loss.  This was a final disallowance of 
this claim.

2.  Evidence received since the January 1995 rating decision 
is so significant that it must be considered (with the other 
evidence of record) in order to fairly decide the merits of 
the claim of entitlement to service connection for right ear 
hearing loss.

3.  The veteran is not currently diagnosed with right ear 
hearing loss.

CONCLUSIONS OF LAW

1.  The RO's January 1995 rating decision, which denied 
service connection for right ear hearing loss is final.  
38 U.S.C.A. §§ 7105 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103.

2.  The veteran has submitted new and material evidence 
sufficient to reopen the claim of entitlement to service 
connection for right ear hearing loss.  38 U.S.C.A. § 5108 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.156(a) (2001).

3.  Right ear hearing loss was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1131, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA).

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2001); 66 Fed. Reg. 45620, 45630-631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159(c)-(d)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 66 Fed. Reg. 45620, 45630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).

In this case, the record reflects that the veteran has 
received the degree of notice which is contemplated by law 
with particular referenced to both her application to reopen 
a previously denied claim and her claim seeking entitlement 
to service connection for right ear hearing loss.  The RO has 
specifically provided the veteran and her authorized 
representative with a copy of a rating decision dated in May 
2000, a statement of the case dated in June 2000, and a 
supplemental statement of the case dated in May 2002.  The RO 
has also sent more recent VCAA correspondence dated in March 
2001.  By way of all of referenced documents, the veteran has 
been informed of the cumulative evidence previously provided 
to VA, and she has been informed of the regulatory 
requirements for reopening a previously denied claim in 
addition to that which is necessary for establishing service 
connection.  Finally, the veteran has been provided with the 
rationale for not granting her initial application to reopen 
her previously denied claim as well as her merits-based claim 
seeking entitlement to service connection for right ear 
hearing loss.

The record also discloses that VA had additionally met its 
duty to assist the veteran in obtaining evidence necessary to 
substantiate both her application to reopen a previously 
denied claim and her claim seeking entitlement to service 
connection.  Most notably, the RO has made reasonable efforts 
to develop the record in that the veteran's service medical 
records were obtained and associated with the claims folder, 
and they appear to be intact.  Copies of the veteran's 
relevant post-service VA and non-VA treatment records have 
likewise been associated with the veteran's claims folder.  

Therefore, under the circumstances, VA has satisfied both its 
duty to notify and assist the veteran in this case, and 
adjudication of this appeal without remand to the RO for 
additional consideration under the new law poses no risk of 
prejudice to the veteran.  See e.g., Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  Accordingly, the veteran's appeal is 
now ready for appellate review.

II.  New and Material Evidence.

The veteran is seeking to reopen her claim for entitlement to 
service connection for right ear hearing loss.  The 
referenced claim was previously denied by the RO in a January 
1995 rating decision.  In March 2000, the veteran filed her 
most recent application to reopen her previously denied 
claim.  Therefore, her application to reopen that claim was 
initiated prior to August 29, 2001, the effective date of the 
amended § 3.156, which redefines "new and material 
evidence" needed to reopen a previously denied claim.  See 
66 Fed. Reg. 45,620, 45,629-30 (August 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.156(a)).

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to a claimant applies, unless the Congress provided otherwise 
or permitted the Secretary to do otherwise, and the Secretary 
does so.  See Marcoux v. Brown, 9 Vet. App. 289 (1996); 
Karnas v. Derwinski, 1 Vet. App. 308 (1991); see also 62 Fed. 
Reg. 37953 (1997), VAOPGCPREC 11-97 (Mar. 24, 1997).  
Notably, however, the Secretary of VA has specifically 
provided that the amendments to 38 C.F.R. § 3.156 will be 
applicable to all claims filed on or after August 29, 2001.  
As a result, the amended regulatory provisions governing new 
and material evidence are not applicable to the veteran's 
March 2000 claim to reopen, which is discussed below.  

As previously mentioned, by way of a January 1995 decision, 
the RO denied the veteran's claim seeking entitlement to 
service connection for right ear hearing loss.  This decision 
was based on the RO's finding that the veteran failed to 
submit probative medical evidence indicative of a right ear 
hearing loss which was incurred in or aggravated by her 
period of active military service despite a written request 
by the RO for such evidence,.  Consequently, entitlement to 
service connection for such disability was denied.  Within 
the same month, the RO notified the veteran of the adverse 
decision concerning her claim, and she was also informed of 
her appellate and procedural rights, but she did not file an 
appeal.

Currently, evidence added to the record since the RO's 
January 1995 rating decision consists of (1) additional 
copies of the veteran's service medical records, (2) more 
recent VA and non-VA treatment records dated May 1994 through 
September 1999; and (3) medical statements form the veteran's 
treating physician dated in August 1999, November 1999, and 
February 2000.  Based on both the veteran's more recent VA 
and non-VA treatments and her newly submitted medical 
statements, the Board determines that sufficient new and 
material evidence has been submitted.  This particular 
evidence (in its entirety) is new, as it was neither 
previously of record nor previously considered by the RO in 
January 1995.  More importantly, the evidence is material in 
that it directly speaks to the issue of whether the veteran's 
right ear hearing loss was incurred in or aggravated by her 
period of active military service.  This being the case, the 
evidence is sufficient to reopen the veteran's previously 
denied claim of entitlement to service connection for right 
ear hearing loss.  Having determined that new and material 
evidence has been added to the record, the veteran's 
previously denied claim seeking entitlement to service 
connection for right ear hearing loss is reopened.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

The next question is whether the Board is permitted to 
address the merits of the veteran's current claim.  Here, the 
record discloses that the RO has most recently determined 
that there was no new and material evidence to reopen the 
claim for service connection for right ear hearing loss and 
as such, the merits of the claim were not addressed.  In 
Bernard v. Brown, supra, the Court held that when the Board 
addresses in its decision a question that had not been 
addressed by the RO, it must consider whether the veteran has 
been given adequate notice of the need to submit evidence or 
argument on that question, an opportunity to submit such 
evidence and argument, and to address that question at a 
hearing, and; if not, whether the veteran has been prejudiced 
thereby.  Id.  Here, the veteran has consistently made the 
same merit-based arguments throughout the course of the 
administrative adjudication process, and she has supplied 
evidence needed to reopen and substantiate her claim.  More 
importantly, as discussed in detail at the onset, the 
veteran's current claim has been properly developed in 
accordance with the new law.  Id.; see also Curry v. Brown, 7 
Vet. App. 59 (1994).  Therefore, the Board finds that the 
veteran and her representative have advanced or otherwise 
argued the applicability of the law pertaining to the merits 
of this claim.  See 67 Fed. Reg. 3, 099, 3,105 (Feb. 22, 
2002) (to be codified at 38 C.F.R. § 20.903(c)).

III.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If 
a condition is not shown to be chronic, then generally, a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b) 
(2001).  If service connection is established by continuity 
of symptomatology, there must be medical evidence that 
relates a current condition to that symptomatology.  Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997).  In addition, 
service connection may also be granted on the bases of post-
service initial diagnosis of a disease where the physician 
relates the current condition to the period of service.  In 
such instances, however, a grant of service connection is 
warranted only when "all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  38 C.F.R. § 3.303(d) (2001).

A close review of the veteran's service medical records 
indicates that she was first diagnosed with right ear hearing 
loss on the occasion of a June 1986 periodic examination.  A 
physical profile dated in July 1986 noted the veteran had a 
physical defect in the form of right ear, mild conductive 
hearing loss.  This same physical profile was also noted in 
the veteran's separation examination report, dated in October 
1988.

According to the veteran, at the time she was first diagnosed 
with mild conductive hearing loss in June 1986, she was told 
by the doctor that 'an operation would not guarantee 
recovery, but would just be a painful process.'

On February 22, 2000, Dr. W. wrote a letter to Dr. L., the 
veteran's primary physician.  Dr. W. noted that he knew the 
veteran was applying for military medical benefits, and he 
wanted this particular letter to serve to document the 
circumstances of the veteran's [post-service] treatment by 
him regarding her hearing loss.  According to Dr. W., the 
veteran initially presented to his office on August 17, 1999, 
for evaluation of hoarseness.  At that time, she was found by 
history to have a severe hearing loss involving the right 
ear, which she reported was first noted when she was serving 
in the military several years.  Dr. W. further indicated that 
a complete physical examination at that time revealed a 
moderately severe mixed hearing loss with a substantial 
conductive component involving the right ear.  Hearing in the 
left ear was normal.  Speech discrimination was excellent in 
both ears.  The veteran was taken to the operating room on 
September 2, 1999, where an exploratory tympanotomy was 
performed.  It was noted that at the time of the surgery, the 
stapes was found to be fixed.  A small fenestra stapedectomy 
was performed without complication.  Dr. W. advised that the 
veteran has also undergone a full postoperative course, and 
she was found to have hearing that was within the normal 
range on postoperative audiometric studies performed on 
November 18, 1999.  The veteran's speech reception thresholds 
on November 18, 1999, were five decibels on the left and 
fifteen decibels on the right with excellent discrimination 
of speech in both ears. 

According to Dr. W. the veteran was found to have 
otosclerosis involving the right ear that had caused 
moderately severe conductive hearing loss.  Dr. W. advised 
that otosclerosis is a progressive condition, and does result 
in progressive loss of hearing.  Dr. W. indicated that the 
veteran's prognosis was good, and she required no further 
treatment for this problem.  However, he did note that there 
were patients that have sensorineural loss from involvement 
of the cochlea with otosclerosis in spite of the successful 
surgery.  Further, this type of hearing loss is not made 
worse by exposure to loud noise in an occupational or 
recreational setting, and is not usually affected by trauma 
to the ear.  

Based on Dr. W.'s above medical documentation, the Board 
determines that service connection for right ear hearing loss 
is not warranted in the instant case.  First, for purposes of 
establishing service connection, the veteran's right ear 
hearing loss has not been shown to be causally related to any 
in-service incident or event.  Rather, Dr. W. advised that 
the veteran was found to have otosclerosis, a progressive 
condition involving the right ear, which had caused 
moderately severe conductive hearing loss.  Dr. W. gave no 
indication that the veteran incurred otosclerosis during 
service.  More significantly, the veteran's right ear hearing 
appears to have been resolved as the result of her September 
1999 surgery.  Dr. W. noted that based on a November 18, 
1999, audiometric study the veteran's hearing was within the 
normal range.  At this time, the veteran also had excellent 
discrimination of speech in both ears.  Finally, as recently 
as February 2000, there has been no indication that the 
veteran's hearing has declined.  Rather, her overall 
prognosis has been described by Dr. W. as "good," and he 
also indicated that the veteran has required no further 
treatment for her problem.  

Therefore, in the absence of both a claimed disability, as 
well as any probative evidence indicating a causal 
relationship between the veteran's right ear hearing loss and 
service, the Board determines that entitlement to service 
connection for right ear hearing loss must be denied.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303; Rabideau v. Derwinski, 
2 Vet. App. 141 (1992) (holding that service connection may 
not be granted if the claimed disability is not present.)

In rendering the decision in this case, the Board has 
considered the matter of the resolution of reasonable doubt 
in favor of the veteran.  However, application of the 
benefit-of-the-doubt doctrine rule is only appropriate when 
the evidence is evenly balanced or in relative equipoise.  
Gilbert v. Brown, 5 Vet. App. 49, 53-56 (1990).  Such is 
decidedly not the case in this instance where, as reported 
earlier, there is no competent medical evidence of record 
which establishes that the veteran has a currently existing 
disability for which service connection is warranted.  This 
being the case, the Board has denied the veteran's claim 
seeking entitlement to service connection for right ear 
hearing loss.


ORDER

New and material evidence having been submitted, the claim 
for service connection for right ear hearing loss is 
reopened.

Entitlement to service connection for right ear hearing loss 
is denied.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

